DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1-7, 9, 12, 16 and 18 which changes the scope of the claims and as such a new grounds of rejection is issued.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, 9, 12, and 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and similarly claim 16 recites “wherein during a specified initial time period, the power transmitting device restricts a recognition area in which the power transmitting device recognizes the electronic device to be equal to or smaller than the normal charge area” which is new matter.
Based on [0105] of  the specification which recites “[0105] In a recognition initial state, the power transmitting device 102 may provide power, which is provided to the power transmitting circuit 250 during a specified initial time period, as first power higher than reference power.  In this case, a recognition area (or an area in which wireless charging proceeds) 470a in which the power transmitting device 102 recognizes the electronic device 101 may be determined to be relatively small.  For example, the recognition area 470a may be restricted to be equal to or smaller than the normal charge area 461”
The specification does not support the power transmitting device recognizing the electronic device to be equal to or smaller than the normal charge area.
Examiner recommends removing claim language “in which the power transmitting device recognizes the electronic device” to overcome 112 first rejection.
Claims 2-7, 9, 12, and 17-19 is/are included in this rejection due to their dependence on claims 1 and 16.
Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten to overcome the 112, first rejection above.
The following is a statement of reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses a system including an electronic device and a power transmitting device, the electronic device configured to be wirelessly charged through the power transmitting device, the electronic device comprising: a conductive pattern configured to have a current induced therein based on a power signal transmitted by the power transmitting device; an adjustment circuit configured to generate a voltage signal using the current; a load configured to be charged through the voltage signal, a sensor circuit including a motion sensor configured to sense a movement of the electronic device; and a control circuit electrically connected with the conductive pattern, the adjustment circuit, the load, and the sensor circuit, wherein, the control circuit is configured to: in response to determining that a range of the movement of the electronic device is within a specified range restrict an output of information associated with a change in a charge status so that stopping charging due to a temporary interruption in charging and then restarting the charging after the temporary interruption does not cause a user of the electronic device to be disturbed; and in response to determining that the range of the movement of the electronic device is not within the specified range, cause to be transmitted a first power control signal to the power transmitting device for controlling the power signal, wherein an interface surface of the power transmitting device includes a normal
charge area, a heat area, and a charge restriction area, wherein wireless charging proceeds in a case where a center of the conductive pattern of the electronic device is disposed in the normal charge area and the heat area, wherein during a specified initial time period, the power transmitting device restricts a recognition area in which the power transmitting device recognizes the electronic device to be equal to or smaller the prior art of record does not disclose or teach the combination of:

 “wherein after the initial time period expires in a state where the wireless charging proceeds, the power transmitting device determines the recognition area to be greater than the normal charge area and is equal to or smaller than the heat area.”

Regarding independent claim(s) 16,  although the prior art discloses a power transmitting and receiving method of a system including an electronic device and a power transmitting device, the method comprising: recognizing the power transmitting device; receiving a power signal from the power transmitting device; generating a voltage signal using the received power signal; charging a load using the voltage signal; sensing a movement of the electronic device while charging the load; in response to determining that a range of the movement of the electronic device is within a specified range,  restricting an output of information associated with a change in a charge status so that stopping charging due to a temporary interruption in charging and then restarting the charging after the temporary interruption does not cause a user of the electronic device to be disturbed; and in response to determining that the range of the movement of the electronic device is not within the specified range, transmitting a first power control signal to the  power transmitting device for controlling the power signal, wherein an interface surface of the power transmitting device includes a normal charge area, a heat area, and a charge restriction area, wherein wireless charging proceeds in a case where a center of the conductive pattern of the electronic device is disposed in the the prior art of record does not disclose or teach the combination of:

“wherein after the initial time period expires in a state where the wireless charging proceeds, the power transmitting device determines the recognition area to be greater than the normal charge area and is equal to or smaller than the heat area.”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859